        Case 19-35133 Document 1779 Filed in TXSB on 05/27/20 Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                            ENTERED
                                                                                           05/27/2020
 IN RE:                                        §
 ALTA MESA RESOURCES, INC., et al              §       CASE NO: 19-35133
        Debtor(s)                              §
                                               §       CHAPTER 11
                                               §
 ALTA MESA HOLDINGS, LP, et al                 §
      Plaintiff(s)                             §
                                               §
 VS.                                           §       ADVERSARY NO. 19-3609
                                               §
 KINGFISHER MIDSTREAM, LLC, et al              §
       Defendant(s)                            §

                                    DISMISSAL ORDER

        On the oral motion of plaintiffs and defendants, this adversary proceeding is dismissed
 pursuant to Fed. R. Bankr. P. 7041.

Signed: May 27, 17,
        October 20202018

                                                   ____________________________________
                                                                 Marvin Isgur
                                                       United States Bankruptcy Judge




 1/1
